DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 11 and 22-24 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 11, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Otremba et al. (“Otremba”)  (US 2014/0061669 A1) in view of CHIA et al. (CHIA) (US 2008/0179725 A1 now US 7,582,961 B2).
	In regards to claim 1, TELLKAMP (Figs, 1, 4 and associated text) discloses a carrier (item 101) with a top side comprising a cavity (where item 110 resides, paragraph 9) formed in the top side of the carrier (item 101), the cavity (where items 110 reside, paragraph 9), defined by a plurality of sidewalls (sidewalls of item 101) extending from the bottom surface of the cavity to the top side of the carrier (item 101), and configured to receive a chip (item 110); a chip (item 110), arranged in the cavity (where item 110 resides, paragraph 9), and comprising a chip contact (item 111) fixed to the bottom of the cavity (where items 110 reside, paragraph 9); and an interconnect material (items 130 plus 140, or 130 plus 140 plus 102), between the chip contact (item 111) and the bottom of the cavity (where items 110 reside, paragraph 9); wherein the top side of the carrier (item 101) outside the cavity (where items 110 reside, paragraph 9) is not flush with the chip (item 110); and wherein the chip (item 110) is adhered to the bottom of the cavity (where items 110 reside, paragraph 9), wherein there is a clearance (space between item 110 and the sidewalls of item 101) between each sidewall of the plurality of side walls (sidewalls of item 101) and the chip (item 110), but does not specifically disclose the chip (item 110) is diffusion-soldered to the bottom of the cavity, wherein a distance between 
	In regards to claim 1, Otremba (paragraph 39, Figs. 1, 3A-4 and associated text) discloses the chip (item 106) is diffusion-soldered (paragraph 39) to the bottom of the cavity (item 104), wherein a distance between the bottom surface of the chip (item 106) and the bottom surface of the cavity (item 104) is smaller than a distance between the top side of the carrier (item 102) and the bottom surface of the cavity (item 102). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP with the teachings of Otremba for the purpose of thinning the solder, holding the chip and design choice.
	Examiner notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	TELLKAMP as modified by Otremba does not specifically disclose wherein the chip is partially coated with a dielectric film on it lateral surfaces.
In regards to claim 1, CHIA (paragraphs 34, 36, Figs. 2-4, 6a, 6b, 8-10 and associated text) discloses wherein the chip (item 3) is partially coated with a dielectric film (items 4, 7, 4 plus 7 or 51) on it lateral surfaces. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Otremba with the teachings of CHIA for the purpose of protection and adhesion (paragraphs 36, 40).
	In regards to claim 4, TELLKAMP does not specifically disclose the chip has a thickness that is smaller than a depth of the cavity.
	Otremba (Figs. 1, 3A-4 and associated text) discloses the chip (item 106) has a thickness that is smaller than a depth of the cavity (item 104).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP with the teachings of Otremba for the purpose of holding the chip and design choice.
	In regards to claim 5, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the chip (item 110) protrudes from the cavity (where item 110 resides, paragraph 9).
In regards to claim 11, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the interconnect material (items 130 plus 140, or 130 plus 140 plus 102) has a thickness of 1 m to 5 m (paragraph 18).  Examiner notes that the width of the gap 120 of TELLKAMP may vary from 100 mm or more to 4 m or less (paragraph 18).  In the instance where gap 120 is 4 mm or less, the interconnect material (items 130 plus 140) falls within the Applicant’s claimed range.
In regard to claim 23, TELLKAMP as modified by Otremba does not specifically disclose wherein the dielectric film includes a polymide film.
In regards to claim 23, CHIA (paragraphs 34, 36, Figs. 2-4, 6a, 6b, 8-10 and associated text) discloses wherein the dielectric film (items 4, 7, 4 plus 7 or 51) includes a polymide film (paragraph 34).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Otremba with the teachings of CHIA for the purpose of protection and adhesion (paragraphs 36, 40), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regard to claim 24, TELLKAMP as modified by Otremba and CHIA does not specifically disclose wherein the dielectric film includes a silicon dioxide film.
.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Otremba et al. (“Otremba”) (US 2014/0061669 A1) in view of CHIA et al. (CHIA) (US 2008/0179725 A1 now US 7,582,961 B2) as applied to claims 1, 4, 5, 11, 23 and 24 above and further in view of ITO et al. (ITO) (JP 2012-222284 A).
	In regards to claim 22, TELLKAMP as modified by Otremba and CHIA disclose all the limitations except wherein the cavity has sidewalls coated with a dielectric film.
	ITO (Figs. 2, 3, 8-16 and associated text) discloses wherein the cavity (item 12) has sidewalls coated with a dielectric film (item 1a). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Otremba and CHIA with the teachings of ITO for the purpose of protection and insulation (paragraphs 36, 40). Examiner notes that through this modification, there would be clearance between the dielectric film on the sidewalls of the cavity and the dielectric film on the lateral surfaces of the chip.  The Examiner takes the position the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 4, 2022